Citation Nr: 1828152	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for low back disability. 

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to September 1981. 

The issue of service connection for a low back disability comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Houston, Texas, Department of Veteran's Affairs (VA) Regional Office (RO). 

As discussed in more detail below, the Board acknowledges that the RO's August 2013 rating decision impliedly purported to reopen the claim of entitlement to service connection for a low back disability, which was finally decided in a November 2006 rating decision.  However, the question of whether new and material evidence has been received to reopen a finally decided claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is not relevant to our analysis.  Id. 


FINDINGS OF FACT

1. A November 2006 rating decision denied the Veteran's claim of service connection for a low back disability; she did not appeal that denial or submit new and material evidence within one year of the notification of that decision, and the November 2006 rating decision became final.

2. New and material evidence has been received since the last final denial in November 2006 with regard to entitlement to service connection for a low back disability.

3. Spina bifida occulta is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.

4.  The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the spine, intervertebral disc syndrome, L5 spondylosis with associated Grade 2 spondylolisthesis L5-S1 with degenerative disc disease, radiculopathy with bilateral sciatic nerve involvement, and scoliosis convexed to the left was incurred in service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2017). 

2. The criteria for entitlement to service connection for spina bifida occulta are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for degenerative arthritis of the spine, intervertebral disc syndrome, L5 spondylosis with associated Grade 2 spondylolisthesis L5-S1 with degenerative disc disease, radiculopathy with bilateral sciatic nerve involvement, and scoliosis convexed to the left are met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A claim which has been finally denied in an unappealed rating decision generally may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  An exception to this rule exists when new and material evidence is presented or secured with respect to a claim which has been disallowed, in which case the Secretary shall reopen the claim and review the prior disposition.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A November 2006 rating decision denied the Veteran's claim of service connection for a low back disability on the basis that there was no medical evidence showing that the present disability (which was conceded to exist) was "incurred in or caused by military service."  The Veteran did not initiate an appeal of that decision or submit new and material evidence within one year.  The rating decision therefore became final.  

In May 2013, the Veteran filed VA Form 21-526EZ seeking to reopen her claim for service connection for a low back disability.  The RO issued a rating decision denying service connection for a low back disability in August 2013.  

In November 2014 the Veteran received a VA examination which, among other things, diagnosed the Veteran with degenerative arthritis of the spine.  This evidence is new and material because it was not previously considered by the RO and it involves a new diagnosis that invokes consideration of presumptive service connection for a chronic illness.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008) (holding that, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under § 5108).  Accordingly, the Board finds that the VA examination constitutes new and material evidence and is sufficient to reopen the claim for entitlement to service connection for a low back disability.  

The Board notes that the RO again addressed the merits of the case, including the new evidence of record in the form of the November 2014 VA examination, when it issued a supplemental statement of the case in January 2015.  Therefore, because the RO adjudicated the merits of the new evidence, there is no prejudice to the Veteran for the Board to consider the reopened claim de novo.   

II.  Service Connection

The Veteran contends that her currently diagnosed low back disability was caused or aggravated by injury to her back that occurred during her active duty military service.  The Veteran's currently diagnosed back disabilities include: degenerative arthritis of the spine, intervertebral disc syndrome, L5 spondylosis with associated Grade 2 spondylolisthesis L5-S1 with degenerative disc disease, L5 spina bifida occulta, radiculopathy with bilateral sciatic nerve involvement, and scoliosis convexed to the left.  See C&P Exam (Nov. 10, 2014) (diagnosing the Veteran with the first five conditions); Radiology Report (Oct. 19, 2005) (diagnosing the Veteran with scoliosis convexed to the left, L5 spina bifida, and "disc narrowing at L5-S1"); Physician's Statement (Jan. 30, 2006) (reporting for unemployment purposes that the Veteran was diagnosed with bilateral sciatica and spina bifida). 

Direct service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As indicated above, degenerative arthritis of the spine is one of the Veteran's diagnoses related to her low back disability.  Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) (including arthritis) that manifest to a degree of 10 percent within one year of service separation, or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  When a chronic disability was not shown to be chronic in service or within the presumptive period, evidence of continuity of symptomatology since service may be sufficient to invoke this presumption.  38 C.F.R. § 3.303(b).  Presumptive service connection for chronic illness will be granted based on continuity of symptomatology if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97 (1997)).

The Board notes that the Veteran indicated in various statements on the record that her diagnosed spina bifida occulta is considered congenital and therefore pre-existed service.  In this regard it is important to explain that a veteran will be presumed sound when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C. § 1132 (2012); 38 C.F.R. § 3.304(b) (2017).  When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2017).  According to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence "both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the veteran's claim is one for service connection.  Id.

Spina bifida occulta is recognized by VA as a neural tube birth defect of the backbone.  See VAOPGCPREC 5-99.  As such, it cannot be service-connected as it is not a disease or injury in the meaning of applicable legislation for disability compensation purposes. However, as stated above, service connection is permitted for diseases or injuries that are superimposed upon the underlying congenital condition while in service.  

While acknowledging the existence of a congenital back condition, the Veteran repeatedly asserted that she had never experienced back pain prior to entering the Army, and that she first experienced symptoms after falling out of a top bunk onto a concrete floor during boot camp.  The Veteran asserts that she then had her right knee give out while on an overnight march, and that she has experienced low back pain and right leg pain and weakness ever since those events.  Although the STRs of record do not explicitly corroborate the occurrence of the events noted by the Veteran, entries from November 1980 and February 1981 do show that she complained of right knee pain and weakness and low back pain while in service.  Additionally, the Veteran has provided three lay statements from her sister and two brothers stating that she told them that she fell during service and injured her back, and that she continued to experience back and leg pain after that incident.  It is of note that the Veteran's description of right leg pain and weakness is consistently linked with the Veteran's low back disability, and that the March 2016 rating decision concluded based on private treatment records that the pain was attributable to her sciatica diagnosis.

While a lay person is "not competent to opine as to medical etiology," a lay person is competent "to establish the presence of observable symptomatology[.]"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Veteran's statements regarding her in-service experiences and symptoms are competent, as are the lay statements submitted by her siblings.  Moreover, the Board finds the statements to be credible, as they are internally consistent and consistent with the medical evidence of record.  

Accordingly, service connection is available for the Veteran's diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, L5 spondylosis with associated Grade 2 spondylolisthesis L5-S1 with degenerative disc disease, radiculopathy with bilateral sciatic nerve involvement, and scoliosis convexed to the left.  Moreover, the presumption of soundness applies to the above listed back conditions because there were no back conditions noted on the Veteran's entry medical examination report and the presumption of soundness has not been overcome by clear and unmistakable evidence. 

The Veteran asserts that her low back disability had its onset during active service, stemming at least in part from an injury she suffered when she fell from a top bunk onto a concrete floor.  She further maintains that her symptoms continued to progress in the years following her discharge.  Although the Veteran's STRs do not contain any notations concerning her in-service fall, as explained above, there are treatment records showing complaints of low back and right knee pain.  

Additionally, despite the absence of records confirming the Veteran's in-service injury, the Board notes that Veteran is competent to report the onset of orthopedic symptoms, including pain affecting lumbar spine, during her active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran is also competent to report experiencing continuing low back symptoms during and since her active service, as the onset, frequency, and duration of such symptoms as pain and weakness are certainly capable of lay observation.  

The Board additionally finds her competent statements of continuing symptoms of a low back disability during and since active service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Although her medical examination report does not note back problems at discharge, the Veteran's statements explain that she left service because she was pregnant, she initially thought her continued pain was due to her pregnancy, and at the time of her exit exam she did not want any medical issues to prevent the process from moving forward.  Additionally, the Board notes that the Veteran's assertions concerning her in-service injury and subsequent symptomatology are bolstered by the submission of competent lay statements from five separate individuals, including the Veteran's siblings (noted above), a long-time childhood friend, and a former coworker from after the Veteran's time in the Army. The Veteran's siblings all reported that she told them shortly after discharge that she began experiencing pain after an injury in service, and that they observed her continued symptoms ever since.  The Veteran's childhood friend stated that the Veteran has experienced back pain for years, and her former coworker indicated that she witnessed the Veteran's right leg give out several times while walking at a job the Veteran held after discharge.  

Although no medical evidence is of record from the time of the Veteran's discharge in 1981 to 2004, the Veteran explains that she did not have money for private insurance as a single mother and that when she initially left service "women did not go to the VA hospital only men."  A Texas state record from 2003 shows that she was granted unemployment compensation based on her back and knee pain, and private medical records dated between 2004 and 2006 show consistent treatment for back and right leg pain.  

Given the totality of the lay and medical evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's current back disorder have been established. Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and her symptoms during her active military service. 

The Board notes that it is VA's defined and consistently applied policy to   administer the law under a broad interpretation consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to the Veteran's current back disorder have been established. The positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current back disorder is related to her active military service. Thus, resolving all reasonable doubt in her favor, her claim for service connection for residuals of a back injury must be granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board acknowledges that there is a negative etiological opinion of record in the form of the November 2014 VA examination report and opinion.  However, the Board declines to accept this opinion, as it failed to adequately address the competent and credible lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  Additionally, the negative opinion was based primarily upon an absence of contemporaneous documentation of an in-service fall, which is not a sufficient basis for discounting lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Accordingly, the VA examiner's opinion improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs, without addressing competent evidence that the Veteran's currently diagnosed conditions were related to an in-service injury or otherwise began in service.  Thus, the November 2014 VA examination report does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board therefore finds that the evidence for and against the Veteran's claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection is granted for the Veteran's low back disabilities, to exclude L5 spina bifida occulta. 


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.

Service connection for spina bifida occulta is denied.

Service connection for degenerative arthritis of the spine, intervertebral disc syndrome, L5 spondylosis with associated Grade 2 spondylolisthesis L5-S1 with degenerative disc disease, radiculopathy with bilateral sciatic nerve involvement, and scoliosis convexed to the left is granted.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


